DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/285,606, filed 2/26/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest  semiconductor packages, comprising: an encapsulant covering an inactive surface, opposite to the active surface of the semiconductor chip, and side surfaces of the semiconductor chip; a capacitor disposed in the semiconductor chip or outside of the semiconductor chip; and an inductance sensing part embedded in the connection member, disposed on the same level as a level on which the redistribution layer is disposed, and having a coil form, wherein the coil form of the inductance sensing part is a spiral shape in which a coil of the inductance sensing part wound in a direction toward a center of the inductance sensing part when viewed in a plan view, wherein the inductance sensing part is electrically connected to the capacitor through one end and the other end of the inductance sensing part, and wherein the inductance sensing part and the capacitor are configured to an LC circuit to detect a number of rotation of a magnetic sensing gear which is disposed on the inductance sensing part (claim 1) and an encapsulant covering an inactive surface, opposite to the active surface of the semiconductor chip, and side surfaces of the semiconductor chip; and an inductance sensing part embedded in the connection member and having a coil form, wherein the inductance sensing part overlaps the semiconductor chip in a vertical direction perpendicular to the active surface of the semiconductor chip (claim 15) as described in the independent claims and in the context of their recited apparatuses, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al (10,083,929 B2) discloses a fan-out semiconductor package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
August 18, 2022